DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang US 2011/0128439 hereinafter referred to as Chang in view of Staudenmaier et al. US 2016/0173847 hereinafter referred to as Staudenmaier.
In regards to claim 1, Chang teaches:
"A video processor chip, comprising: a memory circuit comprising a first storage space ... "
Chang paragraph [0022] teaches the input frames transmitted via the input data stream D_IN are successively stored into the storage device 106. For example, the input frames may be stored into the storage device 106 when received by the FRC circuit 102.  
"a frame rate converter circuit configured to sequentially write a plurality of frame data in video data to the first storage space ... " 
Chang paragraph [0022] teaches the input frames transmitted via the input data stream D_IN are successively stored into the storage device 106. For example, the input frames may be stored into the storage device 106 when received by the FRC circuit 102.  Figure 1 illustrates the FRC writing the input frames to the storage device.
"and read second data in the plurality of frame data from the memory circuit to perform a frame rate conversion when first data in plurality of frame data is written to the memory circuit, wherein the second data is a previous frame data of the first data"
Chang Figure 3 and paragraph [0024] teaches the FRC circuit 102 reads temporally adjacent input frames Z and A from the storage device 106.  Since both data, e.g. Z, A, are read it is required that both data, which includes first data, had been previously written.  
"and an image compensation circuit configured to read third data in the plurality of frame data from the memory circuit when the frame rate converter circuit reads the second data"
Chang teaches an embodiment in Figures 4-5 and paragraph [0030] the data processing circuit 404 directly receives the current frames via the desired output data stream D1, and obtains the previous frames from the auxiliary output data stream D2' or the storage device 406.  From Figure 5, data processing circuit 404 (OD operation) may receive the third frame , i.e. B, from storage device 406.  This is equivalent to reading third data.
"and perform an image compensation according to a difference between the second data and the third data, wherein the third data is a previous frame data of the second data"
Chang Figure 5 teaches that the OP operation is to write interpolated output frames based on the temporally adjacent frames.  Interpolation results are a function of differences between the two frames.
	Chang does not explicitly teach:	
	“[a first storage space], a second storage space, and a third storage space” and “[writing to the first storage space], the second storage space, and the third storage space, respectively”
	Chang teaches a single storage device, however, it is necessary that the storage device must have different spaces for different data.  The use of three spaces in the memory for three different data would be considered a routine implementation.  This feature does not provide any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
	For example, Staudenmaier teaches a known video processing unit that has three frame buffers 19a-c.  Staudenmaier paragraph [0004] teaches the buffer control unit 20 may maintain three frame buffers 19a, 19b, and 19c in the memory unit 18.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Chang in view Staudenmaier to have included the features of “[a first storage space], a second storage space, and a third storage space” and “[writing to the first storage space], the second storage space, and the third storage space, respectively” because the frame rate of the target video stream can thus be adapted to the frame rate of the source video stream in a simple and robust manner [(Staudenmaier [0018]).
	In regards to claim 2, Chang/Staudemaeir teaches all the limitations of claim 1 and further teaches:
	“wherein the image compensation circuit does not write the plurality of frame data to the memory circuit”
	Chang Figure 1 teaches that the processor 104 does not communicate with the memory circuit.  Chang teaches all the limitations via a combination of embodiments, e.g. Figures1 and Figure 4.  It would have been obvious for a person with ordinary skill in the art would have readily understood that the routine implementations of different embodiments may be combined.  Therefore, combining these features does not provide any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
	In regards to claim 3, Chang/Staudemaeir teaches all the limitations of claim 1 and further teaches:
	“wherein the plurality of frame data are a plurality of successive image data”
	Chang paragraph [0022] teaches the input frames transmitted via the input data stream D_IN are successively stored into the storage device 106.	In regards to claim 4, Chang/Staudemaeir teaches all the limitations of claim 1 and further teaches:
	“wherein the plurality of frame data sequentially comprise first frame data, second frame data, and third frame data, and the frame rate converter is configured to write the first frame data to the first storage space, write the second frame data to the second storage space, and write the third frame data to the third storage space”
	Staudenmaier teaches a known video processing unit that has three frame buffers 19a-c.  Staudenmaier paragraph [0004] teaches the buffer control unit 20 may maintain three frame buffers 19a, 19b, and 19c in the memory unit 18.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Chang in view Staudenmaier to have included the features of “wherein the plurality of frame data sequentially comprise first frame data, second frame data, and third frame data, and the frame rate converter is configured to write the first frame data to the first storage space, write the second frame data to the second storage space, and write the third frame data to the third storage space” because the frame rate of the target video stream can thus be adapted to the frame rate of the source video stream in a simple and robust manner [(Staudenmaier [0018]).
	In regards to claim 5, Chang/Staudemaeir teaches all the limitations of claim 4 and further teaches:
	“wherein the plurality of frame data further comprise fourth frame data, and the frame rate converter circuit is further configured to write to the fourth frame data to the first storage space, in order to overwrite the first frame data”
	Staudenmaier Figure 1 teaches a known video processing unit that has three buffers 19a-c.  Staudenmaier paragraph [0004] teaches (fourth frame) may be written to the frame buffer 19a, overwriting the first frame.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Chang in view Staudenmaier to have included the features of “wherein the plurality of frame data further comprise fourth frame data, and the frame rate converter circuit is further configured to write to the fourth frame data to the first storage space, in order to overwrite the first frame data” because the frame rate of the target video stream can thus be adapted to the frame rate of the source video stream in a simple and robust manner [(Staudenmaier [0018]).
	In regards to claim 6, Chang/Staudemaeir teaches all the limitations of claim 1 and further teaches:
	“wherein the first data is a next image data that follows the second data”
	This feature is merely restating that the data is successive images of frame data (previous/next images).  Chang Figure 3 and paragraph [0024] teaches the FRC circuit 102 reads temporally adjacent input frames Z and A from the storage device 106.
	In regards to claim 7, Chang/Staudemaeir teaches all the limitations of claim 1 and further teaches:
	“wherein the second data is a next image data that follows the third data”
	This feature is merely restating that the data is successive images of frame data (previous/next images).  Chang Figure 3 and paragraph [0024] teaches the FRC circuit 102 reads temporally adjacent input frames Z and A from the storage device 106.
	In regards to claim 8, Chang/Staudmaier teach all the limitations of claim 1 and claim 8 contains similar limitations written in method format.  Therefore, claim 8 is rejected for similar reasoning as applied to claim 1.	
	In regards to claim 9, Chang/Staudmaier teach all the limitations of claim 8 and claim 9 contains similar limitations as in claim 2.  Therefore, claim 9 is rejected for similar reasoning as applied to claim 2.	
In regards to claim 10, Chang/Staudmaier teach all the limitations of claim 8 and claim 10 contains similar limitations as in claim 3.  Therefore, claim 10 is rejected for similar reasoning as applied to claim 3.	
	In regards to claim 11, Chang/Staudmaier teach all the limitations of claim 8 and claim 11 contains similar limitations as in claim 4.  Therefore, claim 11 is rejected for similar reasoning as applied to claim 4.	
	In regards to claim 12, Chang/Staudmaier teach all the limitations of claim 11 and claim 12 contains similar limitations as in claim 5.  Therefore, claim 12 is rejected for similar reasoning as applied to claim 5.	
	In regards to claim 13, Chang/Staudmaier teach all the limitations of claim 8 and claim 13 contains similar limitations as in claim 6.  Therefore, claim 13 is rejected for similar reasoning as applied to claim 6.	
	In regards to claim 14, Chang/Staudmaier teach all the limitations of claim 8 and claim 14 contains similar limitations as in claim 7.  Therefore, claim 14 is rejected for similar reasoning as applied to claim 7.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422